 In the MatterOfPARAMOUNT SHOE COMPANY-a,ndUNITED 'SHOEWORKERS OF AMERICA, C. I.O.-CaseNo. C-4,547.-Decided December31, 1942Jurisdiction:shoe manufacturing industry.Investigation and Certification of Representatives:existence of question: in-ability to agree on consent election ; election necessary.Unit Appropriate for Collective Bargaining:determination of appropriate unitsdependent upon elections to be conducted among (1) cutting department, and(2) all remaining employees excluding maintenance and shipping departmentemployees, with specified exclusions.IFrey d3 Korngold,byMr. Karol A. Korngold,of St: Louis, Mo.; forthe Company.Mr. Victor B. Harris,of St. Louis, Mo., for the C. 1. 0.Mr. Al Schweitzer,of St. Louis, Mo., for the A. F. ,L.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by United Shoe Workers of America(C. I.,0.), herein called the C. I. 0., alleging that a question affecting Icommerce had arisen concerning the representation of employees - ofParamount Shoe -'Company, St. Louis, Missouri, herein' called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before William W. Ward, Jr., TrialExaminer. Said hearing was held in St. Louis; Missouri, on November12,.13, and 14, 1942.The Company, the C. I. 0., and Boot & ShoeWorkers Union, A. F. L., herein called the A. F. L.,.appeared, par-'ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, "and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the, hearing are freefrom prejudicial error and are hereby ,affirmed.The Company, theC. I. 0., and the A. F. L., filed briefs which the Board has duly con-sidered.S48 N. L R B.. No; 68.587 588DECISIONSOF ,NATIONAL LABOR RELATIONS' BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYParamount Shoe Company, a Missouri corporation, has its principaloffice and 'place of business in St. Louis, Missouri, where it is engagedin the manufacture and sale of women's shoes.During the past 12months, the Company purchased for use at its St. Louis, Missouri,plant, raw materials valued in excess of $700,000, of which approxi-mately 75 percent was obtained from points outside the State of Mis-souri.During the. same period, the Company manufactured and soldfinished products valued in excess of $1,500,000 of which approxi-mately 75 percent was shipped to points outside the State of,Missouri.The Company admits that it is engaged in commerce within the mean-ing of the, National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Boot & Shoe Workers Union is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership' employeesof the Company. 'III.THE QUESTIONS CONCERNING REPRESENTATIONOn or about June 8, 1942, all the parties to the present proceedingmet at the- Regional Office of the Board to discuss the possibilityof a consent election. The parties were unable to reach an agreementand the matter was thereupon referred to the Board.A statement of the Regional Director, together with other evidenceintroduced in evidence at the hearing, indicate that the C. I. O. andthe A : F: L. each represents a substantial number of employees in theunit claimed by each to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2'(6) and (7) of the National Labor Re-lations Act.1 The 'Regional Director reportedthat theC. I. O. had submitted 393 dues-payment regis-try cards,of which 374appeared to bear the names of persons'on the Company's pay rollof May 26,1942, containing the names of 559 employees.The dues-payment cards indi-cated that the signers thereof had paid dues up to July of 1942. In addition,there wasevidence at the-hearing to the effect thatthe A.F. L. represented'approximately 68 cuttersfrom a total of 121 employees in the cutting department. - -589IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe C. I. O. contends that the appropriate unit should; consist of allthe production and maintenance employees of the Company includingtwo designers and excluding supervisory and office employees:TheA. F. L. and the Company contend that there should be a separate unitof the cutting department in addition to an industrial unit coveringthe remaining departments and excluding the two designers.The Company is divided into nine departments consisting of thecutting department, the fitting room, sole leather, lasting, wood heel,finishing, packing, and maintenance departments.The plant organ-ization of the Company is such that all operations are conducted inthe same building, without walls or doors separating departmentswhere located on the same floor.The process of making shoes is acontinuous one from the time the leather is cut until the finishedshoes are packed in boxes, the departments in this respect being inter-dependent in their relation to one another. Almost all productionworkers work on a piece basis, are paid in the same way and on thesameday, ,punch 'the same time clock, are on the same pay roll andobserve the same hours. The history of collective 'bargaining, in' theindustry, particularly in the St. Louisarea,' inwhich the Companyis located, contains many instances of industrial units. This historycombined with the facts'sta'ted above, supports the feasibility of estab-lishing an industrial unit, as sought by the C. I. O.Other factors,however, favor a separate cutters' unit.The 121 employees in ,the cutting department consist of approxi-mately68 men and53 women.Of the 68 men all are cutters andof the 53 women, all do work closely connected with cutting.Thecutting department is under the supervision of a separate foremanhaving the right to hire and discharge employees.There is verylittle interchange of employees between the cutting department andthe remainder of the plant.The cutters as a class perform workfor which experience gained in other departments is of little benefitbecause of the differences in skills and tecliniques.For the past,9or 10 years; the male cutters have been represented by the A. F. L.which has bargained regularly with the Company with'respect towages and hours and has established in practice a closed shop formale cutters.- In addition, the A. F. L., while not representing thewomen employees has, nevertheless, supplied the Company withwomen- employees' when -needed in the cutting department.Em--ployees in the remaining departments, aside from the maintenanceand shipping departments which are unorganized, have been repre-sented in collective bargaining by the C. I. O. for about the sameperiod.During this period neither union has made a. determinedeffort to organize employees represented by he other. 590DECISIONS OF NATIONAL -LABOR--'RELATIONS BOARD\In- these, circumstances, the employees- of the cutting departmentcould function either as a separate unit 2 or as part of a single indus-trial unit.Accordingly, we shall direct that an election' be heldamong the employees of the cutting department excluding super-visors, to determine whether they wish to be represented by theA. F. L. or the C. I. 0., or by neither; and that a second election beheld among the employees of the remaining departments subject tocertain exclusions, to determine whether or not they wish to be rep-resented by the C. I. 0.Upon the result of thesetelections will dependin part the 'appropriate unit or units. If the employees of the cut-ting department select a representative other than the representativeselected by the employees in the industrial unit, they will constitutea separate unit.If they choose the same representative they will bemerged into a single unit with such employees.There remains for consideration the extent of the industrial unitacid the minor controversy as'to the exclusion or inclusion of the two`designers.It appears'that neither the maintenance nor the shippingdepartment has been organized by either union.Moreover, theemployees of these departments, unlike those of the production`departments', are paid, salaries and are carried on a separate payroll together with the office. employees. . Under the circumstances,we find that the employees of the maintenance and shipping depart-ments have no community of interest with the production departmentemployees.We shall,- therefore, exclude them from the industrialunit.The same conclusion is applicable to the two designers; theyare salaried employees and model and design shoes in a room apartfrom the rest of the plant.They have never been represented bythe unions herein involved.We find that all employees of the Company in departments otherthan the cutting, maintenance and shipping departments and exclud-ing supervisory, office employees, and the two designers, may properlyconstitute a unit approprite for the purposes of collective bargaining;and that the employees of the cutting department, excluding super-visory employees, may constitute. a unit approprite for the purposesof collective bargaining.-We shall, therefore, make no final deter-mination of the appropriate unit or units pending the outcome ofthe elections which we shall direct.,2SeeMatter of Strong,Hewat & Co., Inc.andStrong,Hewat Ind. Woolen Workers,Union, 41N. L. R. B. 1166;Matter of Greenway Wood Heel Co., Inc. and/or Silver J.Lalumiere,Mary M.Lyons and Henry J. Lalumiere d/b/a S.&L.WoodHeel, CompanyandHeel Makers Fedrral,Labor Union No. 2274(A. Fif L )43 N. L R B 752.Matterof Cannon Shoe CompanyandCutting Room Local#186, andUnited Shoe Workers ofAmerica, affiliated with the C. I.0., 37 N. L. R. B. 825, relied upon by the C I 0., is dis-tinguishable from the facts in the present case since there it appears that all departmentsof thefactory werein one room;that the employees in the different departments per-formed similar work and were occasionally interchanged;and that the parent union, ofthe petitioning union was in process of organizing the production employees in the severaldepartments oiran industrial basis. PARAMOUNT SHOE COMPANY,591We find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballotamong the employees who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth'in the.Direction._DIRECTION OF ELECTIONSBy.virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules`and, Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithParamount ShoeCompany, St.Louis,Missouri;elections by secret,ballot shall beconductedas soon aspossible but not later. than thirty.%(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter'as agent for the National Labor Relations Bard and subjecttoArticle III, Section 10, of said Rules and'Regufatiohs :-1.Among the-employees in the cutting department of the Com-pany, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill, or onvacation or temporarily laid off, andincludingemployees in thearmed forces of the United States who present themselves in personat the polls,but excluding supervisory employees, and employeeswho have since quit or beendischargedfor cause,to determinewhether they desire to be representedby UnitedShoe Workers ofAmerica, affiliated with the Congress of Industrial Organizations, orby Boot & Shoe Workers Union, affiliated with the American Federa-tion of Labor, for the purposes of collectivebargaining,or. by neither.2.Among all the employees of the Company in departments otherthan the cutting,maintenance,and shipping departments,who wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, andincludingemployees in the armed forces of'the UnitedStates who present themselves in person at the polls,but excludingsupervisory and office employees,and designers,and employees whohave since quit or been discharged for cause,to determine whetheror not they desire to be represented by United Shoe Workers ofAmerica,affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.